IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                             Assigned on Briefs November 24, 2015

                    JANICE GAIL MORY v. DANIEL KEITH MORY

                  Direct Appeal from the Chancery Court for Henry County
                       No. 22558    Carma Dennis McGee, Chancellor


                    No. W2015-00423-COA-R3-CV – Filed January 7, 2016


This appeal arises out of a divorce case. The husband asserts that the trial court erred in
classifying, valuing, and distributing the parties’ marital property. Because the husband
failed to comply with Rule 7 of the Rules of the Court of Appeals of Tennessee, we deem
his issues regarding the marital property division to be waived. The trial court’s decision
is accordingly affirmed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                     and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and KENNY ARMSTRONG, J., joined.

Albert Wade, Jr., Paris, Tennessee, for the appellant, Daniel Keith Mory.

Terry J. Leonard, Camden, Tennessee, for the appellee, Janice Gail Mory.

                                   MEMORANDUM OPINION1

                                I. FACTS & PROCEDURAL HISTORY

          Janice Gail Mory (“Wife”) and Daniel Keith Mory (“Husband”) were married on
1
    Tennessee Court of Appeals Rule 10 provides:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse, or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
November 6, 2010. This was each party’s third marriage. After numerous separations
and reconciliations, Wife filed a complaint for divorce on December 16, 2013. The trial
court entered an order declaring the parties divorced on September 12, 2014. Following a
hearing, the trial court entered a final order resolving the remaining issues on December
19, 2014. The final order incorporated by reference a twenty-page letter ruling
containing detailed findings of fact and conclusions of law, along with additional
exhibits. Relevant to this appeal, the trial court classified numerous assets as separate
property belonging to either Husband or Wife. The trial court assigned values to the
various assets that it deemed marital property and distributed the marital property
between the parties in a manner that the court deemed equitable.

     Both parties filed motions to alter or amend, which the trial court denied.
Husband timely filed a notice of appeal.

                                         II. ISSUES PRESENTED

       Husband’s brief does not contain a section designating the issues he seeks to
present on appeal.2 However, the headings listed within the body of his brief state:

       1.  Did the trial court err in establishing that the money held in the
       USAA Account was marital property;

       2.      Did the trial court err as to the division of the USAA Account;

       3.      Did the trial court err as to the value of the account; and

       4.     Did the trial court err in not tracing back the source of the funds to
       the party that put the money in the account or alternatively, follow[ing]
       Texas and Tennessee law?

For the following reasons, we affirm the decision of the chancery court and remand for
further proceedings.

                                         III. DISCUSSION

       “The rules of this Court set out specific requirements for the contents of a brief in

2
 “[A]n issue may be deemed waived when it is argued in the brief but is not designated as an issue in
accordance with Tenn. R. App. P. 27(a)(4).” Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn. 2012) (citing
ABN AMRO Mortg. Grp., Inc. v. Southern Sec. Fed. Credit Union, 372 S.W.3d 121, 132 (Tenn. Ct. App.
2011); Childress v. Union Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002)). In this case, however,
we do not reach the merits of the issues for other reasons.
                                                      2
a domestic relations case in which a party challenges a trial court’s disposition of marital
property.” Townsend v. Townsend, No. W2004-02034-COA-R3CV, 2005 WL 3416310,
at *6 (Tenn. Ct. App. Dec. 14, 2005). Specifically, Rule 7 of the Rules of the Court of
Appeals of Tennessee provides, in pertinent part:


               (a) In any domestic relations appeal in which either party takes issue
       with the classification of property or debt or with the manner in which the
       trial court divided or allocated the marital property or debt, the brief of the
       party raising the issue shall contain, in the statement of facts or in an
       appendix, a table in a form substantially similar to the form attached hereto.
       This table shall list all property and debts considered by the trial court,
       including: (1) all separate property, (2) all marital property, and (3) all
       separate and marital debts.
              (b) Each entry in the table must include a citation to the record
       where each party’s evidence regarding the classification or valuation of the
       property or debt can be found and a citation to the record where the trial
       court’s decision regarding the classification, valuation, division, or
       allocation of the property or debt can be found.

(Emphasis added.) Basically, “in all cases where a party takes issue with the
classification and division of marital property, the party must include in its brief a chart
displaying the property values proposed by both parties, the value assigned by the trial
court, and the party to whom the trial court awarded the property.” Akard v. Akard, No.
E2013-00818-COA-R3-CV, 2014 WL 6640294, at *4 (Tenn. Ct. App. Nov. 25, 2014)
(no perm. app. filed). Rule 7 even provides an exemplar to illustrate the proper
designation and tabulation of marital assets. Townsend, 2005 WL 3416310, at *6.

        In this case, Husband takes issue with the trial court’s classification and valuation
of property and the manner in which the court divided the property. However, Husband’s
brief does not contain an appropriate table in compliance with Rule 7. Instead, it contains
a skeletal table listing only $3,450 in unnamed “separate property” awarded to Wife (not
nearly all that was at issue or awarded by the trial court) and a cumulative total value of
marital property that the trial court awarded to Husband and Wife. The table does not list
any specific assets or debts, whether marital or separate property, nor does it contain any
citations to the record or values proposed by the parties. Husband’s table certainly is not
“substantially similar” to the exemplar provided by Rule 7, as required by the text of the
Rule.

       We have explained the purpose of Rule 7 as follows:

                                             3
                Valuation and division of property are perhaps two of the most
        complicated decisions a trial court must make in a divorce proceeding.
        Often when these issues are appealed, the record consists of volumes of
        trial transcripts and exhibits. Therefore, it is essential that the parties
        comply with Rule 7 in order to aid this Court in reviewing the trial court’s
        decision. The table required by Rule 7 allows this Court to easily and
        correctly determine the valuation and distribution of the marital estate as
        ordered by the trial court. Further, the Rule 7 table allows this Court to
        ascertain the contentions of each party as to the correct valuations and
        proper distribution, as well as the evidence in the record which the party
        believes supports its contention. Consequently, a table, in full compliance
        with Rule 7, is vital as this Court must consider the entire distribution of
        property in order to determine whether the trial court erred. Moreover, this
        Court is under no duty to minutely search the record for evidence that the
        trial court’s valuations may be incorrect or that the distribution may be
        improper.

Harden v. Harden, No. M2009-01302-COA-R3-CV, 2010 WL 2612688, at *8 (Tenn. Ct.
App. June 30, 2010) (citations omitted).

      This Court has repeatedly held that failure to comply with the requirements of
Rule 7 waives issues relating to the division of property in a divorce case. See, e.g.,
Akard, 2014 WL 6640294, at *4-5; Forbess v. Forbess, 370 S.W.3d 347, 356 (Tenn. Ct.
App. 2011); Townsend, 2005 WL 3416310, at *6; Spurgeon v. Spurgeon, No. M2004-
00028-COA-R3-CV, 2005 WL 1390067, at *2 (Tenn. Ct. App. June 13, 2005); Durant v.
Durant, No. M2001-00691-COA-R3-CV, 2002 WL 772923, at *3 (Tenn. Ct. App. Apr.
30, 2002). It is “well settled” that where an appellant fails to comply with Rule 7, he or
she waives all issues relating to the rule’s requirements. Rountree v. Rountree, 369
S.W.3d 122, 133 n.7 (Tenn. Ct. App. 2012).

        We recognize that this Court may suspend the requirements of the Rules in a given
case for “good cause.”3 See Tenn. R. Ct. App. 1(b). However, we discern no such cause
in this particular case. The Tennessee Supreme Court has held that it will not find this

3
 See, e.g., Rountree, 369 S.W.3d at 133 (considering the merits of a marital property issue even though
the appellant did not “strictly comply” with Rule 7 when he failed to include the necessary table in his
initial brief but included it in his reply brief); Green v. Green, No. M2011-00840-COA-R3-CV, 2012 WL
2389607, at *3 (Tenn. Ct. App. June 25, 2012) (considering the merits of a marital property issue despite
the lack of a Rule 7 table where the trial court did not classify the parties’ property and debt before
dividing it, and therefore a Rule 7 table would have been of limited use anyway, but cautioning that the
Court’s holding “should not be construed as setting forth a general rule that a party may be routinely
excused from including a Rule 7 table”).
                                                         4
Court in error for not considering a case on its merits where the appellant did not comply
with the rules of this Court. Bean v. Bean, 40 S.W.3d 52, 54-55 (Tenn. Ct. App. 2000)
(citing Crowe v. Birmingham & N.W. Ry. Co., 156 Tenn. 349, 1 S.W.2d 781 (1928)).

                                   IV. CONCLUSION

       For the aforementioned reasons, the decision of the chancery court is hereby
affirmed and remanded for further proceedings. Costs of this appeal are taxed to the
appellant, Daniel Keith Mory, and his surety, for which execution may issue if necessary.



                                                _________________________________
                                                BRANDON O. GIBSON, JUDGE




                                            5